FILED
                               FOR PUBLICATION                               AUG 14 2013

                                                                         MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


ELIZABETH AIDA HASKELL;                          No. 10-15152
REGINALD ENTO; JEFFREY
PATRICK LYONS, Jr.; AAKASH                       D.C. No. 3:09-cv-04779-CRB
DESAI, on behalf of themselves and
others similarly situated,

              Plaintiffs - Appellants,           ORDER

  v.

KAMALA D. HARRIS, Attorney
General; EVA STEINBERGER,
Assistant Bureau Chief for DNA
Programs, California Department of
Justice,

              Defendants - Appellees.



KOZINSKI, Chief Judge:

       In light of Maryland v. King, 569 U.S. ___ , No. 12-207 (June 3, 2013) and

the parties’ supplemental briefs, this case will be re-argued before the en banc

court during the week of December 9, 2013, in San Francisco, California. The date

and time will be determined by separate order. For further information or special
                                                                                  page 2
requests regarding scheduling, please contact Deputy Clerk Paul Keller at

paul_keller@ca9.uscourts.gov or (415) 355-8026.

      The court grants leave pursuant to Fed. R. App. P. 29(a) to any amicus

wishing to file a brief bearing on the issues to be re-argued, so long as it is filed no

later than October 28, 2013, and does not exceed 2,500 words.